DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9-15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gum et al. (hereinafter Gum)(US 2016/0102995).

Regarding claim 1, Gum teaches a method in a server of calibrating devices, the method comprising: receiving, by one or more processors, an indication of current weather conditions at a geographic area(P[0043], weather report); obtaining, by the one or more processors from a database, elevation data for the geographic area  (P[0053], reference pressure and altitude at which reference pressure was taken); generating, by the one or more processors, expected measurements of atmospheric pressure at the geographic area using the indication of weather conditions and the elevation data for the geographic area(P[0026], mobile device to determine a reference atmospheric pressure corresponding to a particular altitude. For example, with knowledge of such a reference atmospheric pressure and corresponding altitude, it may be possible to estimate an altitude of the barometer (and hence, mobile device) by accounting for the known relationship between altitude and atmospheric pressure); and causing at least one mobile device transmit one or two messages to other devices…also report to crowd sourching server in order to share the information. Here the corowd source server receive pressure data from other devices and can be shared between devices as a service; Gum also teaches in P[0042], mobile device to identifyan altitude uncertainty value and other devices that may make use of the barometer on board of the mobile device.).  
Regarding claim 2, Gum teaches the method of claim 1, wherein generating the expected measurements includes generating air pressure measurements expected at a particular time and at a geographic location of the mobile device(P[0094], pressure measurements obtained at current time; P[0095], pressure at current time and at a reference point(location)).  
Regarding claim 3, Gum teaches the method of claim 1, wherein generating the expected measurements of atmospheric pressure is in response to receiving a request from the mobile device(P[0053],transmit messages to pressure reference server, P[0054], receiving reference pressure).  
Regarding claim 5, Gum teaches the method of claim 1, wherein obtaining the elevation data includes determining a floor at which the mobile device is located(P[0034, 0056, 0086], 
Regarding claim 7, Gum teaches a method in a mobile device for calibrating a barometer, the method comprising: transmitting, by processing hardware to a network server, a request for measurements of atmospheric pressure expected at a particular time and at a geographic location of the mobile device; receiving, in response to the request, the expected measurements of atmospheric pressure; calibrating, by the processing hardware and using the expected measurements, the barometer; and re-initiating the calibrating of the barometer after a predetermined period of time; re-initiating the calibrating of the barometer after a predetermined period of time(P[0094], current time;  P [0041], it may be useful to initiate a barometer calibration process after a certain period of time corresponding to a time-based threshold value has passed since a last barometer calibration process).  
Regarding claim 9, Gum teaches the method of claim 7, further comprising: subsequently calibrating the barometer, obtaining an air pressure measurement using the calibrated barometer, by the processing hardware; applying, by the processing hardware, the air pressure measurement to a meteorological forecast model to obtain weather data(P[0058-0059]).  
Regarding claim 10, Gum teaches the method of claim 9, further comprising: providing the weather data to a nearby peer device(P[0043], weather report from another device; P[0092], transmit messages to one or more other devices, item 322 in Fig. 3B).  
claim 11, Gum teaches the method of claim 9, further comprising: providing the air pressure measurement to a nearby peer device(P[0092], transmit messages to one or more other devices, item 322 in Fig. 3B).  
Regarding claim 12, Gum teaches the method of claim 7, further comprising: positioning the mobile device in a three-dimensional space using the calibrated barometer(P[0083], device within a building).  
Claims 13-15, 17 are rejected for the same reason as set forth in claims 1-3, 5 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gum et al. (hereinafter Gum)(US 2016/0102995) in view of Weiss et al. (hereinafter Weiss)(US 2018/0033002) and Palanisamy et al. (hereinafter Palanisamy)(US 9942043).
Regarding claim 4, Gum teaches the method of claim 3, further comprising: generating a request; storing, in a database, calibration data for the mobile device,; and providing the calibration data in response to receiving the request(P[0053-0054]).  
Gum did not teach specifically: generating a unique token for the request; storing, in a database, the unique token along with calibration data for the mobile device; and providing the calibration data in response to receiving the unique token.  However, Weiss teaches in an analogous art generating a unique token for the request; storing, in a database, the unique token 
The combination of Gum and Weiss teaches all the particulars of the claim except not storing identity of the mobile device. However, Palanisamy teaches in an analogous art not storing identity of the mobile device (col. 2, lines 43-44). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invetion to use the method of   not storing identity of the mobile device in order ot have improved security.
Clim 16 is rejected for the same reason as set forth in claim 4.
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Gum merely discloses "having the mobile device transmit one or more messages to one or more other devices" (par. 92). In contrast to Gum, the method of claim 1 does not require the mobile device communicate with another device (which would presumably require a certain relationship between the devices, a certain compromise with respect to privacy, etc.). 
Rather, the server "obtain[s] pressure data from the mobile device" and provides this pressure data to the peer device, after "determining that location sharing is enabled at the mobile device." This technique advantageously protects privacy and does not require peer-to-
Examiner respectfully disagree. Gum further teaches in P[0044], mobile device transmit one or two messages to other devices…also report to crowd sourching server in order to share the information. Here the corowd source server receive pressure data from other devices and can be shared between devices as a service.
Gum also teaches in P[0042], mobile device to identifyan altitude uncertainty value and other devices that may make use of the barometer on board of the mobile device. Therefore, a need for location sharing between devices. 

Applicant argues that Gum does not consider degradation over a time and fails to disclose "re-initiating the calibrating of the barometer after a predetermined period of time."
Examiner respectfully disagrees.Gum further teaches in P [0041] the following:
 	In certain example implementations, one or more barometer calibration processes may be selectively initiated based, at least in part, on a time-based threshold value. For example, it may be useful to initiate a barometer calibration process after a certain period of time corresponding to a time-based threshold value has passed since a last barometer calibration process. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647